J-S49005-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                             Appellee

                       v.

RASHON BOONE

                             Appellant                       No. 1544 EDA 2013


                  Appeal from the PCRA Order May 17, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0506921-2006


BEFORE: OLSON, OTT and STABILE, JJ.

MEMORANDUM BY OLSON, J.:                           FILED SEPTEMBER 25, 2014

     Appellant, Rashon Boone, appeals from the order entered on May 17,

2013, dismissing his first petition filed under the Post-Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The PCRA court has provided us with a thorough and well-written

summary of the underlying facts and procedural posture. As the PCRA court

explained:

        On October 15, 2003[,] at approximately 9:28 a.m.,
        [Appellant] approached Joseph Jackson (hereinafter
                                             southwest corner of
        Chadwick and Cumberland Streets in Philadelphia,
        Pennsylvania[. Appellant] asked [Joseph] for some weed.


        [Appellant] pulled an automatic weapon, pointed it at

        pocket.   Immediately thereafter, a man known as Butter,

        walked    to        the   southwest   corner    of    Chadwick   and
J-S49005-14


       Cumberland Streets. [Appellant] turned, fired one shot at
       James, fled on Cumberland Street, and turned onto Bancroft
       Street. Joseph chased [Appellant] and saw him get into a
       black [Chevrolet] that subsequently sped away.


       approximately 9:23 a.m. on October 15, 2003, she was
       standing on the 2400 block of Chadwick Street when

       girlfriend, drove up in a black [Chevrolet] Celebrity.
       Monique warned her


       walked up Chadwick Street, turned west on to Cumberland
       Street, and walked toward 17th Street.       Aisha passed
       [Appellant] as he walked in the opposite direction on
       Cumberland Street and turned onto Chadwick Street.
       Approximately [one] minute later, Aisha heard gunshots;
       she turned and saw [Appellant], chased by Joseph, run from
       Chadwick Street, turn east on to Cumberland Street, and

       [Chevrolet] Celebrity and they sped away.

       Before Aisha testified, Monique testified that she had no
       memory of any of the events on October 15, 2003. She
       denied that she spoke to Aisha, participated in a robbery, or
       drove [Appellant] away from the crime scene.

       However, [Appellant] testified that Monique dropped him off
       at the intersection of York and Chadwick Streets so he could
       buy some marijuana. Unable to find a seller at York Street,
       [Appellant] proceeded to Cumberland Street. He passed
       Aisha on Cumberland Street and asked her if there was
       anyone selling marijuana nearby[.]       Aisha turned and
       pointed to Joseph and James on the corner of Chadwick and
       Cumberland Streets. [Appellant] met with Joseph at the
       corner of Chadwick and Cumberland Streets, and got into
       an argument over the purchase of some marijuana. James

       of here . . . [because he was] drawing th
       a gun. [Appellant] admitted that he turned towards James,
       drew his gun, and shot him. He stated that he ran to




                                   -2-
J-S49005-14



         car.

         Police responded to reports of a shooting, arrived at the
         corner of Chadwick and Cumberland Streets within minutes
         and found James lying on the street.             James was
         transported to Temple University Hospital where he was
         pronounced dead at 10:45 a.m. The medical examiner
         testified that the cause of death was homicide. James
         sustained a single [gunshot] wound to the lower abdomen
         and suffered extensive blood loss; the bullet penetrated and
         damaged the bowel, the right common iliac artery, and
         exited the left buttock.

         A black [Chevrolet] Celebrity owned by Monique was located
         on the 2100 block of North 20th Street and [the police
         searched the vehicle].       A [nine-millimeter, 14-round]
         capacity gun, loaded with two rounds of Remington brand
         ammunition and three rounds of Federal brand ammunition,
         was recovered from under the glove compartment. The
         firearms expert determined that the fired Speer brand
         [nine-millimeter] cartridge case recovered 45 feet from the
         corner of Chadwick and Cumberland Streets and the bullet
         recovered from the stretcher used to transport James to the
         hospital were fired from that gun. . . .

         Police attempts to locate [Appellant] in Philadelphia after
         the shooting were unsuccessful.          [Appellant] fled
         Philadelphia and was subsequently found with Monique in
         Richmond, Virginia on January 31, 2005.

                                           ...

         On May 15, 2007, following a bench trial . . . , [Appellant]
         was convicted of [second-degree murder, robbery, criminal
         conspiracy, and possessing instruments of crime.1]
         Sentencing was deferred until July 10, 2007, on which date
         [Appellant] was sentenced to the mandatory term of life
         imprisonment. . . . [Appellant] filed a timely notice of
____________________________________________


1
   18 Pa.C.S.A.        §§ 2502(b),      3701(a)(1)(i),   903(a)(1),   and   907(a),
respectively.



                                           -3-
J-S49005-14



       judgment of sentence on June 25, 2008. [Commonwealth
       v. Boone, 959 A.2d 457 (Pa. Super. 2008) (unpublished
       memorandum), at 1-12, vacated in part, Commonwealth
       v. Boone, ___ A.2d ___, 398 EAL 2008 (Pa. 2009).
       Appellant] filed a petition for allowance of appeal, which our
       Supreme Court granted in part[] and denied in part on
       January 2, 2009.[fn.1]

          [fn.1] . . . The case was summarily disposed on
          [January 2, 2009]; as to the sole issue upon which the
          petition for allowance of appeal was granted

          sentence for robbery, as it had merged with the
          sentence for second-degree murder pursuant to
          Commonwealth v. Tarver, 426 A.2d 569, 573 (Pa.
                                                        -degree
          murder, conspiracy[, and possessing instruments of
          crime] remained, the Supreme Court did not remand the
          case for [resentencing. Commonwealth v. Boone,
          ___ A.2d ___, 398 EAL 2008 (Pa. 2009)].

       On December 24, 2009, [Appellant] filed a timely pro se
       [PCRA] petition. . . . On July 15, 2011, [Appellant privately
       retained] Sondra Rodrigues, Esquire [as his counsel]. Ms.
       Rodrigues filed a consolidated amended PCRA petition and
       memorandum of law on April 20, 2012.

       After the Commonwealth [filed] a motion to dismiss . . . ,
       [the PCRA] court scheduled an evidentiary hearing solely as

       advising [Appellant] not to accept favorable offers to plead
       guilty. The evidentiary hearing took place on December 19,
       2012, and continued on December 28, 2012.

       On December 28, 2012, at the conclusion of the evidentiary
       hearing, [the PCRA] court permitted Ms. Rodrigues to
       withdraw as counsel for health reasons. On that same date,
       [the PCRA] court informed [Appellant] that [new] counsel
       would be appointed for the purpose of reviewing an
       additional claim [Appellant] wanted to raise, as well as for
       the purpose of representing him on appeal.




                                   -4-
J-S49005-14


        On December 28, 2012, [the PCRA] court [concluded] that

        advise [him] of favorable plea bargain offers was without
        merit, and [the PCRA court] informed [Appellant] of such in
        op
        claims and conducting an independent review, on April 16,
        2013, [the PCRA] court sent [Appellant] notice pursuant to
        Pa.R.Crim.P. 907 [] of its intent to deny and dismiss
                                      ant] did not respond to [the


        On May 23, 2013, [Appellant filed a timely notice of
        appeal].

PCRA Court Opinion, 11/25/13, at 1-4 (internal citations omitted) (some

internal capitalization and footnotes omitted).

      Appellant raises two claims on appeal.

        [1.] Did the [PCRA] court [] err in denying PCRA relief
        where the testimony at the evidentiary hearing established
        that trial counsel was ineffective for failing to fully
        communicate plea offers to Appellant and by advising him
        to go to trial rather than accept any of the favorable pleas
        offered by the Commonwealth?

        [2.] Did the PCRA court err in not granting a full evidentiary
        hearing and in denying relief after Appellant and trial
        counsel testified and before all relevant testimony was
        heard?



                                                      isted above.




                                                  Commonwealth v. Liebel,

825 A.2d 630, 632 (Pa. 2003).




                                     -5-
J-S49005-14



      To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence



circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily



circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken




                                                         Commonwealth v.

Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010).         To satisfy this burden,

Appellant must plead and prove by a preponderance of the evidence that:

        (1) his underlying claim is of arguable merit; (2) the
        particular course of conduct pursued by counsel did not
        have some reasonable basis designed to effectuate his
        interests; and, (3) but for
        a reasonable probability that the outcome of the challenged
        proceedings would have been different.

Commonwealth v. Fulton

satisfy any prong of the test for ineffectiveness will require rejection of the

        Id.




communicate plea offers to Appellant and [for] advising [Appellant] to go to

trial rather than accept any of the favorable pleas offered by the


                                     -6-
J-S49005-14



                                                 -7.    However, within the argument



ineffective for failing to a

offer in the case: that Appellant plead guilty to murder and, in exchange,

the Commonwealth would recommend that the trial court impose a 25 to 50

                                                                     lawyer who failed

to urge his client to take the proffered plea, however onerous, was not doing
                  2
                       Id. at 27. We will consider the claim that Appellant has

raised in the argument section of his brief.             However, since Appellant has

failed



waived on appeal.        Commonwealth v. Miller, 721 A.2d 1121, 1124 (Pa.

Super. 1998) (                                         llant's counsel. When issues are

not properly raised and developed in briefs, when briefs are wholly

inadequate to present specific issues for review, a court will not consider the

                  ).

                                                                      ng to advise him




____________________________________________


2
  We note that, in Missouri v. Frye, ___ U.S. ___, 132 S.Ct. 1399 (2012)
and Lafler v. Cooper, ___ U.S. ___, 132 S.Ct. 1376 (2012), the United
States Supreme Court held that defendants have a Sixth Amendment right
to effective assistance of counsel during the plea process.




                                           -7-
J-S49005-14




trial counsel testified that, prior to trial, he informed Appellant that

Appellant, himself, was responsible for making the final decision as to




N.T. PCRA Hearing, 12/19/12, at 22-23.         Appe

testified that, when he provided Appellant with the above advice, he




chances             Id.

that:




          beyond a reasonable doubt [] first degree murder[,] that
          second degree murder was certainly something more viable
          to the Commonwealth, that either/or had a potential of a
          mandatory life sentence; that anything less than life is
          something that should be considered.

Id.

                                                       ony, Appellant never

testified that his trial counsel failed to properly consult with him as to the



                                                                   Id. at 8.

        Finally, after hearing the testimony in the case, the PCRA court




                                    -8-
J-S49005-14



more than 50 years [of] imprisonment, that trial counsel discussed the offer

with [Appellant], and that [Appellant] reje

Opinion, 11/25/13, at 8.

      Given the above testimony and the factual findings of the PCRA court,



                                                       rial counsel consulted

with Appellant and advised Appellant of the advantages and disadvantages




was withi

on appeal fails.




relief after Appellant and trial counsel testified and before all relevant




argument on this issue. Instead, with respect to this issue

consists solely of legal statements and quotations. See

27-

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (

appellate brief fails to . . . develop the issue in any [] meaningful fashion

capable of review, that claim is waived.     It is not the obligation of [an




                                    -9-
J-S49005-14



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/2014




                          - 10 -